Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2005

McLaughlin v. Atlantic City
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3597




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"McLaughlin v. Atlantic City" (2005). 2005 Decisions. Paper 986.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/986


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                  NO. 04-3597
                               ________________

                         HOWARD C. MCLAUGHLIN,
                                    Appellant

                                          v.

    CITY OF ATLANTIC CITY; JAMES WHELAN; KAREN UPSHAW; MARY
 SIRACUSA; ANDREW MAIR; SHERMAINE GUNTER-GARY; RONALD CASH;
      TEAMSTERS LOCAL #331; JOSEPH YEOMAN, President of Teamsters
       Local #331; HOPE SILENZIO; MICHAEL SILENZIO; JOHN DOES;
                            JANE DOES, et al.

                   ____________________________________

                 On Appeal From the United States District Court
                          For the District of New Jersey
                           (D.C. Civ. No. 01-cv-01273)
                   District Judge: Honorable Freda L. Wolfson
                 _______________________________________

                  Submitted Under Third Circuit LAR 34.1(a)
                                May 13, 2005
          Before: ALITO, SMITH AND BECKER, CIRCUIT JUDGES
                            (Filed: June 20, 2005)

                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Howard C. McLaughlin appeals the District Court’s orders granting the
defendants’1 motions for summary judgment and denying his motion for reconsideration.

For the reasons set forth below we will affirm.

                                              I

       McLaughlin, a member of Teamsters Local #331, was employed by the City of

Atlantic City as a drug and alcohol abuse counselor in the city’s Department of Health

and Human Services. Under the provisions of the collective bargaining agreement

between the city and Local 331, the city is required to send a copy of all disciplinary

notices affecting covered city employees to the Union Business Agent at Local 331.

According to the defendants, beginning in the summer of 1999 McLaughlin’s job

performance began to deteriorate as a result of excessive absenteeism and tardiness. In

March 2000 the city sent a preliminary notice of disciplinary action against McLaughlin

to Local 331, followed three months later by an amended notice to McLaughlin’s

attorney. In October 2000 McLaughlin, who was running for the presidency of Local

331, delivered a speech to a Local 331 meeting. He was interrupted by a union member

who asked about his work-related disciplinary problems.

       In 2001 McLaughlin filed a complaint, subsequently amended, alleging that the

city unlawfully sent copies of the two notices to Local 331 and otherwise violated various




  1
    As explained in the District Court’s opinions, there are two classes of defendants,
Union defendants and City defendants. Because the parties are familiar with the details
of the action, set forth at length by the District Court, we merely provide a brief overview
here.

                                              2
of his rights under federal and state law. According to McLaughlin, the city defendants

selectively enforced its policies and procedures, denying him – the sole Caucasian male in

his work unit – equal opportunities to receive overtime and other job-related benefits,

denied him procedural due process by transferring him to a different job, and denied

various undisclosed rights under the Ninth Amendment. He also maintains that the city’s

sharing of the two disciplinary notices with Local 331 resulted in the loss of his property

interest in becoming President of Local 331, violated his federal and state rights to

privacy, constituted defamation, and breached the Collective Bargaining Agreement

between the city and Local 331. In addition, McLaughlin complains that the city took

disciplinary action against him in retaliation against his union activities and requests to

alter his work schedule, and violated his rights under the Americans with Disabilities Act

and New Jersey’s Law Against Discrimination by failing to provide accommodation for

his epilepsy.

       The defendants responded with motions for summary judgment, which the District

Court granted in two separate opinions after a hearing. After the court denied

McLaughlin’s motion for reconsideration, he took the instant appeal. We have

jurisdiction under 28 U.S.C. § 1291. Our review is plenary: we will affirm the District

Court’s grant of summary judgment only if it appears that there is no genuine issue as to

any material fact and that the defendants were entitled to a judgment as a matter of law.

In evaluating the evidence, we take the facts in the light most favorable to McLaughlin



                                              3
and draw all reasonable inferences in his favor. Morton Intern., Inc. v. A.E. Staley Mfg.

Co., 343 F.3d 669, 679 -680 (3d Cir. 2003).

                                               II

       We agree with the District Court’s reasons for granting the defendants’ motions

for summary judgment and denying McLaughlin’s motion for reconsideration. Rather

than repeating the details of the court’s thorough and well-reasoned opinions here, we

summarize its central conclusions as follows. McLaughlin did not offer competent

evidence of disparate treatment, intent to discriminate based on race, or that he was

harmed in any way by the job transfer. As for his retaliation claims, the court found that

McLaughlin failed to establish a causal connection between his protected activities and

the defendants’ disciplinary action and eventual termination of his employment.

McLaughlin admitted that he was often late and that he was reprimanded for unauthorized

absences as far back as 1990, i.e., before the alleged acts prompting retaliation, and the

record is replete with evidence of tardiness, absences, and failure to comply with the

defendants’ various attempts at accommodation and warnings.

       The court rejected McLaughlin’s claims under the ADA and LAD for several

reasons. Although he has a disability (epilepsy), the only accommodation McLaughlin

requested (and received) was to be able to start his work day an hour later; and his record

shows that he could not comply even with that accommodation, repeatedly showing up

later or not at all, etc., and thus failing to perform the essential functions of his job, which



                                               4
required him to be present during the day as a full-time counselor. Moreover,

McLaughlin did not participate in good faith in the interactive process for finding an

acceptable accommodation as required by the ADA. Although he provided a letter from

his doctor indicating that his epilepsy medication caused somnolence, he ignored the

defendants’ requests for further evaluation to determine whether suitable

accommodations could be made. Accordingly, the defendants arranged for him to see

another doctor, who determined that his morning somnolence was caused by a

combination of his second job and refusal to take his medication earlier at night,

conclusions which McLaughlin did not refute. Alternatively, the court found that

McLaughlin’s claims are barred for failure to exhaust administrative remedies.

       With regard to the numerous claims arising out of the two discipline notices, the

court concluded that McLaughlin had not shown why the city should have known that

Local 331 was not his proper representative. Not only did McLaughlin admit that he had

not told the city at the time it sent the first notice, but he also conceded that he did not

know who, if anyone, disclosed the second notice. Besides, even if their disclosure was

improper, the notices merely state that McLaughlin failed to perform his duties and was

repeatedly late or absent, statements which McLaughlin concedes are true; and since they

are true, they cannot support a defamation claim. Regardless of whether the disclosures

cost him the election, he had no constitutionally protected property interest in its outcome.

Nor do the disclosures give rise to his claims under FOIA, its state equivalent, the Privacy



                                               5
Act or common law invasion of privacy. Finally, there was no breach of contract: the

Collective Bargaining Agreement requires that copies of all disciplinary actions or

warnings be sent to the Union Business Agent.

                                              III

       On appeal, McLaughlin complains that the District Court made several erroneous

factual findings, but even if his contentions are true the details he cites are not material to

the merit of his claims. He provides only one challenge to the District Court’s legal

analysis, summarily asserting that the court misapplied our decision in Taylor v.

Phoenixville School Dist., 184 F.3d 296 (3d Cir. 2000), with regard to the ADA’s

interactive process. However, he provides no support for this challenge beyond the

naked allegations that “the city failed to interact just as well” and that neither doctor

properly addressed the long-term side-effects of his medication. The former allegation is

belied by the record as set forth by the District Court (second opinion at 23-25), and even

if the latter allegation is true, it does not undermine the District Court’s reasons for

concluding that McLaughlin did not participate in the ADA’s interactive process.

       Accordingly, we will affirm the judgment of the District Court.